     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                            Case No.
     JAMES RUTHERFORD, an
12                                            Complaint For Damages And
13   individual,                              Injunctive Relief For:

14                     Plaintiff,              1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
16                                                seq. as amended by the ADA
17                                                Amendments Act of 2008 (P.L. 110-
     HF INVESTMENTS, LLC, a
                                                  325).
18   California limited liability company;
     and DOES 1-10, inclusive,
19                                             2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                    Defendants.                 CIVIL CODE § 51 et seq.
21

22
           Plaintiff, JAMES RUTHERFORD, an individual, (“Plaintiff”), complains of
23
     Defendants HF INVESTMENTS, LLC, a California limited liability company; and
24
     Does 1-10 (“Defendants”) and alleges as follows:
25
                                             PARTIES
26
           1.      Plaintiff is substantially limited in performing one or more major life
27
28   activities, including but not limited to: walking, standing, ambulating, sitting; in

                                                1
                                           COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 2 of 9 Page ID #:2


 1   addition to twisting, turning and grasping objects. As a result of these disabilities,
 2
     Plaintiff relies upon mobility devices, including at times a wheelchair, to ambulate.
 3
     With such disabilities, Plaintiff qualifies as a member of a protected class under the
 4

 5   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA

 6   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 7   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 8
     Plaintiff’s visits to Defendants' facility and prior to instituting this action, Plaintiff
 9
     suffered from a “qualified disability” under the ADA, including those set forth in
10

11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

12          2.     Plaintiff is informed and believes and thereon alleges that Defendant

13   HF INVESTMENTS, LLC, a California limited liability company, owned the

14   property located at 18564 Outer Highway 18, Apple Valley, California 92307

15   (“Property”) on or around November 29, 2019.

16          3.     Plaintiff is informed and believes and thereon alleges that HF

17   INVESTMENTS, LLC, a California limited liability company, owns the Property

18   currently.

19          4.     Plaintiff does not know the true name of Defendants, its business

20   capacity, its ownership connection to the Subject Property serving Pizza Hut

21   (“Business”), or its relative responsibilities in causing the access violations herein

22   complained of. Plaintiff is informed and believes that each of the Defendants herein,

23   including Does 1 through 10, inclusive, is responsible in some capacity for the

24   events herein alleged, or is a necessary party for obtaining appropriate relief.

25   Plaintiff will seek leave to amend when the true names, capacities, connections, and

26   responsibilities of the Defendants and Does 1 through 10, inclusive, are ascertained.

27                               JURISDICTION AND VENUE

28          5.     This Court has subject matter jurisdiction over this action pursuant
                                                  2
                                             COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 3 of 9 Page ID #:3


 1   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 2          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 3   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 4   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 5   federal ADA claims in that they have the same nucleus of operative facts and
 6   arising out of the same transactions, they form part of the same case or controversy
 7   under Article III of the United States Constitution.
 8          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 9   real property which is the subject of this action is located in this district and because
10   Plaintiff's causes of action arose in this district.
11                                FACTUAL ALLEGATIONS
12          8.     Plaintiff went to the Business on or about November 29, 2019 for the
13   dual purpose of purchasing menu items and to confirm that this public place of
14   accommodation is accessible to persons with disabilities within the meaning federal
15   and state law.
16          9.     The Business is a facility open to the public, a place of public
17   accommodation, and a business establishment.
18          10.    Parking spaces are one of the facilities, privileges, and advantages
19   reserved by Defendants to persons at the Property serving the Business.
20          11.    Unfortunately, although parking spaces were one of the facilities
21   reserved for patrons, there were no designated parking spaces available for persons
22   with disabilities that complied with the 2010 Americans with Disabilities Act
23   Accessibility Guidelines (“ADAAG”) on November 29, 2019.
24          12.    At that time, instead of having architectural barrier free facilities for
25
     patrons with disabilities, Defendants have: there is no ADASAD compliant
26
     accessible or van accessible parking signage in violation of Section 502.6; access
27
28   aisles shall be at the same level as the parking spaces they serve. Changes in level

                                                  3
                                             COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 4 of 9 Page ID #:4


 1   are not permitted. EXCEPTION: Slopes not steeper than 1:48 shall be permitted per
 2
     Section 502.4. Here, the access aisle at the accessible parking space is ramped up to
 3
     connect the curb to the street level creating slopes and cross slopes exceeding 2%;
 4

 5   the curb ramp projects into the accessible parking space access aisle in violation of

 6   Section 406.5 which requires that curb ramps and the flared sides of curb ramps
 7   shall be located so that they do not project into vehicular traffic lanes, parking
 8
     spaces, or parking access aisles; the slope of the curb ramp flares at the curb ramp
 9
     connecting the accessible parking spaces to the accessible route exceed 22% in
10

11   violation of Section 406.3 which requires that the slope does not exceed 10%; there

12   are no accessible routes connecting the parking to the main entrance or elements
13   within the facility as required by Section 206.2.2 which requires that at least one
14
     accessible route shall connect accessible buildings, accessible facilities, accessible
15
     elements, and accessible spaces that are on the same site, and 206.1 requiring access
16

17   to the site arrival point (main entrance) from the public street.

18         13.    Subject to the reservation of rights to assert further violations of law
19   after a site inspection found infra, Plaintiff asserts there are additional ADA
20
     violations which affect him personally.
21
           14.    Plaintiff is informed and believes and thereon alleges Defendants had
22
     no policy or plan in place to make sure that there was compliant accessible parking
23
     reserved for persons with disabilities prior to November 29, 2019.
24
           15.    Plaintiff is informed and believes and thereon alleges Defendants have
25
     no policy or plan in place to make sure that the designated disabled parking for
26
     persons with disabilities comport with the ADAAG.
27
           16.    Plaintiff personally encountered these barriers. The presence of these
28
     barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
                                                 4
                                            COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 5 of 9 Page ID #:5


 1   conditions at public place of accommodation and invades legally cognizable
 2   interests created under the ADA.
 3          17.   The conditions identified supra in paragraph 12 are necessarily related
 4   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 5   the major life activities of walking, standing, ambulating, sitting, in addition to
 6   twisting, turning and grasping objects; Plaintiff is the holder of a disabled parking
 7   placard; and because the enumerated conditions relate to the use of the accessible
 8   parking, relate to the slope and condition of the accessible parking and accessible
 9   route to the accessible entrance, and relate to the proximity of the accessible parking
10   to the accessible entrance.
11          18.   As an individual with a mobility disability who at times relies upon a
12   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
13   accommodations have architectural barriers that impede full accessibility to those
14   accommodations by individuals with mobility impairments.
15          19.   Plaintiff is being deterred from patronizing the Business and its
16   accommodations on particular occasions, but intends to return to the Business for the
17   dual purpose of availing himself of the goods and services offered to the public and
18   to ensure that the Business ceases evading its responsibilities under federal and state
19   law.
20          20.   Upon being informed that the public place of accommodation has
21   become fully and equally accessible, he will return within 45 days as a “tester” for
22   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
23   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
24          21.   As a result of his difficulty experienced because of the inaccessible
25   condition of the facilities of the Business, Plaintiff was denied full and equal access
26   to the Business and Property.
27          22.   The Defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with
                                                 5
                                            COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 6 of 9 Page ID #:6


 1   disabilities.
 2          23.      The violations identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the Department of
 4   Justice as presumably readily achievable to remove and, in fact, these barriers are
 5   readily achievable to remove. Moreover, there are numerous alternative
 6   accommodations that could be made to provide a greater level of access if complete
 7   removal were not achievable.
 8          24.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
 9   alleges, on information and belief, that there are other violations and barriers in the
10   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
11   notice regarding the scope of this lawsuit, once he conducts a site inspection.
12   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
13   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
14   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
15   have all barriers that relate to his disability removed regardless of whether he
16   personally encountered them).
17          25.      Without injunctive relief, Plaintiff will continue to be unable to fully
18   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
19                                 FIRST CAUSE OF ACTION
20   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
21      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
22                                          (P.L. 110-325)
23          26.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
24   above and each and every other paragraph in this Complaint necessary or helpful to
25   state this cause of action as though fully set forth herein.
26          27.      Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods, and services of any place
28   of public accommodation are offered on a full and equal basis by anyone who owns,
                                                  6
                                              COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 7 of 9 Page ID #:7


 1   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 2   Discrimination is defined, inter alia, as follows:
 3                a.     A failure to make reasonable modifications in policies, practices,
 4                       or procedures, when such modifications are necessary to afford
 5                       goods, services, facilities, privileges, advantages, or
 6                       accommodations to individuals with disabilities, unless the
 7                       accommodation would work a fundamental alteration of those
 8                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9                b.     A failure to remove architectural barriers where such removal is
10                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
12                       Appendix "D".
13                c.     A failure to make alterations in such a manner that, to the
14                       maximum extent feasible, the altered portions of the facility are
15                       readily accessible to and usable by individuals with disabilities,
16                       including individuals who use wheelchairs, or to ensure that, to
17                       the maximum extent feasible, the path of travel to the altered area
18                       and the bathrooms, telephones, and drinking fountains serving
19                       the area, are readily accessible to and usable by individuals with
20                       disabilities. 42 U.S.C. § 12183(a)(2).
21         28.    Any business that provides parking spaces must provide accessible
22   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
23   shall be at the same level as the parking spaces they serve. Changes in level are not
24   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
25   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
26   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
27   designated disabled parking space is a violation of the law and excess slope angle in
28   the access pathway is a violation of the law.
                                                7
                                           COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 8 of 9 Page ID #:8


 1         29.       A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily accessible
 3   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4         30.       Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         31.       Given its location and options, Plaintiff will continue to desire to
 7   patronize the Business but he has been and will continue to be discriminated against
 8   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 9   the barriers.
10                                SECOND CAUSE OF ACTION
11       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
12         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
13   above and each and every other paragraph in this Complaint necessary or helpful to
14   state this cause of action as though fully set forth herein.
15         33.       California Civil Code § 51 et seq. guarantees equal access for people
16   with disabilities to the accommodations, advantages, facilities, privileges, and
17   services of all business establishments of any kind whatsoever. Defendants are
18   systematically violating the UCRA, Civil Code § 51 et seq.
19         34.       Because Defendants violate Plaintiff’s rights under the ADA,
20   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
21   52(a).) These violations are ongoing.
22         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
23   actions constitute discrimination against Plaintiff on the basis of a disability, in
24   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
25   previously put on actual or constructive notice that the Business is inaccessible to
26   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
27   inaccessible form, and Defendants have failed to take actions to correct these
28   barriers.
                                                  8
                                              COMPLAINT
     Case 5:20-cv-00189-DMG-SP Document 1 Filed 01/28/20 Page 9 of 9 Page ID #:9


 1                                         PRAYER
 2   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 3   follows:
 4         1.     A preliminary and permanent injunction enjoining Defendants from
 5   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 6   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
 7   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 8   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
 9   under the Disabled Persons Act (Cal. C.C. §54) at all.
10         2.     An award of actual damages and statutory damages of not less than
11   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
12         3.     An additional award of $4,000.00 as deterrence damages for each
13   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
14   LEXIS 150740 (USDC Cal, E.D. 2016);
15         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
16   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
17

18                               DEMAND FOR JURY TRIAL
19         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
20   raised in this Complaint.
21

22   Dated: January 28, 2020                 MANNING LAW, APC
23

24                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
25                                       Attorney for Plaintiff
26

27
28
                                                9
                                           COMPLAINT
